Citation Nr: 1746799	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that assigned an increased evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, May 18, 2006. 

In December 2011 the Veteran testified before the undersigned at a travel Board hearing at the RO.  A transcript of that hearing is of record.

When this case was previously before the Board in December 2013, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the Veteran's claims are adjudicated.

The Board notes that effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims were subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308 (March 19, 2015). 

In response to the Board's December 2013 remand, the Veteran was afforded a VA examination in May 2016 in which he was evaluated under the DSM-V criteria.

In the instant case, the Veteran perfected his appeal in May 2011, it was certified to the Board in August 2011, and the Board remanded the issue in December 2013.  Here, therefore, the criteria that must be used are those at DSM-IV, not the DSM-V.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Veteran should be afforded another VA examination on remand.

The development requested in connection with the foregoing claim could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of the remanded claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be scheduled for an examination by the May 2016 VA examiner or another VA psychiatrist or psychologist if that individual is not available.  Access to the electronic claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner is asked the following: 

a.) Identify all current manifestations of the service-connected PTSD.  The examiner should opine on the current degree of occupational and social functioning associated with this disorder.  The DSM-IV criteria must be applied in evaluating the Veteran's service-connected PTSD.  A Global Assessment of Functioning score with an explanation of the significance of the score assigned must be included. 

b.) To the extent possible, based on the DSM-IV criteria, clearly distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected PTSD and those due to any nonservice-connected psychiatric disorders.  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms.  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.

c.)  Provide an opinion with respect to each additional acquired psychiatric disorder found to be currently present or present at any time during the pendency of the claim as to whether it represents a progression of the previously diagnosed PTSD or a separate disorder.  If it is determined to represent a separate disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or worsened by a service-connected disability.

d.)  Finally, the examiner should opine as to the functional impairment of the PTSD on the Veteran's ability to work.

A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why. 

2.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

